Citation Nr: 0843635	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-01 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1986 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Since the veteran was last examined by VA in February 2007, 
the veteran was hospitalized by VA in June 2007 for a 
suicidal gesture and in September 2007 for an intentional 
drug overdose.  As it is not clear from the record whether 
the veteran's hospitalizations were due to service-connected 
post-traumatic stress disorder or to some other psychiatric 
disorder, a reexamination is needed to determine the current 
severity of post-traumatic stress disorder.  
38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Portland, 
Oregon VAMC since September 2007. 

2. Afford the veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to the service-connected 
post-traumatic stress disorder.  The 
examiner should indicate which symptoms 
are specifically due to the veteran's 
service-connected post-traumatic stress 
disorder.  The examiner is asked to 
express an opinion as to whether the 
veteran's hospitalizations in June and 
in September 2007 were related to 
service-connected post-traumatic stress 
disorder or to the diagnosed borderline 
personality disorder.  The claims 
folder should be made available to the 
examiner for review.

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran with a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


